Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed Foreign Application No. JP2017-162250, filed 08/25/2017 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) has been acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/06/2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
Claims 7 and 13 recite: “a reporting part configured to emit a stimulus to a user”, that claim limitation uses the term “a reporting part” as a generic place holder for performing the claimed function “to emit a stimulus to a user”, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a speaker or a vibrating motor from ¶:[0036] which recites “stimulus by sound is emitted by first reporting part…using  first speaker, … stimulus by vibration is emitted by the first reporting part includes a vibrating motor”.
Claim 9 recites: “fixing members configured to fix the first sensor and the second sensor respectively to a left ear and a right ear”, that claim limitation uses the term a fixing member as a generic place holder for performing the claimed function to fix the first sensor and the second sensor to a left air and a right ear, the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: a flexible neck band, from ¶:[0025] which recites “first optical sensor 20 and the second optical sensor 30 are connected by a flexible neck band 50 (fixing member)”. 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.	
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 9-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Satomi et al. in the publication (US 20150208933 A1).
Regarding claim-1 Satomi discloses a measurement apparatus (Abstract: an apparatus for accurately measuring the pulse wave of a subject), 
comprising a plurality of sensors capable of being worn on different parts of a human body (¶:[0010] recites the apparatus comprises optical sensor provided in a housing which is worn on the outer ear of the subject), as shown in (Fig.33), and (¶:[0217] recites, optical sensor is arranged on a side face of the housing 410, light from a light emitter 411A is shone on a predetermined part of the outer ear, and the intensity of the light that returns after passing through the living body is detected with a light receiver 411B) as shown in (Fig.34), 
(¶:[0217] further recites, instead of a single optical sensor, a plurality of optical sensors 411 may be provided in each of the housings 410), and (¶:[0098] recites, the sensor can be worn different part of the body such as earlobe, tip of a finger or third joint of a finger, on wrist, on forehead, on the tip of the nose, on a cheek, under an eye, on a temple etc.); and 
a controller configured to acquire an output value of each of a plurality of the sensors (¶:[0103] recites, optical signal detected by optical sensors are delivered to a controller), 
wherein each of a plurality of the sensors outputs an output value for calculating a same type of biological information by optical measurement (¶:[0104] recites, the controller controls the operation of the entire pulse wave sensor, and applies various kinds of signal processing to the output signal to acquire various kinds of physiological information such as fluctuations in pulse waves, heart rate, variations in heart rate, acceleration pulse waves, etc.), and 
the controller selects any one of the sensors on the basis of the output value of each of a plurality of the sensors (¶:[0217] recites, selectively use the output of the sensor with the highest S/N ratio, to enhance the detection accuracy of pulse waves), and determines a measured value of the biological information on the basis of an output value of the sensor selected (¶:[0218] recites, selected sensor output is used for measuring pulse wave). 
Regarding claim-4 Satomi discloses the measurement apparatus according to claim 1, Satomi farther discloses wherein the controller calculates a S/N ratio of a measured value of biological information acquired from each of a plurality of the sensors on the basis of an output value of each of a plurality of the sensors (¶:[0117] recites, to estimate the amount of light that may leak into the light sensor when the contact between the optical sensor and the living body becomes loose, a S/N ratio is calculate), 
and selects any one of the sensor on the basis of the S/N ratio of biological information acquired from a plurality of the sensors (¶:[0217] recites, selectively use the output of the sensor with the highest S/N ratio, thereby to enhance the detection accuracy of pulse waves).
Regarding claim-9 Satomi discloses the measurement apparatus according to claim 1, Satomi farther discloses wherein a plurality of the sensors include a first sensor and a second sensor, and the apparatus comprises one or more fixing members configured to fix the first sensor and the second sensor respectively to a left ear and a right ear of a head of a user (Fig.34) shows a configuration where a single optical sensor (411) is provided in one housing out of two for the right and left ears respectively.
Regarding claim-10 Satomi discloses all the limitations of claim-9, Satomi also discloses the apparatus further comprising: a first speaker and a second speaker formed integral with the first sensor and the second sensor, respectively (Fig.35) shows each of the sensor unit that attaches to earlobe has a speaker; and a sound source configured to provide sound to the first speaker and the second speaker (¶:[0216] recites, a driver 413 is used for the speaker 412), also shown in (Fig.35). 
Regarding claim-11 Satomi discloses the measurement apparatus according to claim 1, Satomi farther discloses wherein the sensor measures at least one of oxygen saturation and blood flow velocity (¶:[0255] recites, the sensor acquires measurement data on the test subject's pulse waves and blood oxygen saturation level).  
Regarding claim-12 Satomi discloses a method comprising the steps of: wearing a plurality of sensors on different parts of a user (¶:[0171] recites, a different driving method is adopted in the optical sensor),
Rest of the limitation: the sensors each being configured to perform optical measurement of a same type of biological information, acquiring an output value of each of a plurality of the sensors;
selecting any one of the sensors on the basis of the output value; and determining a measured value of the biological information on the basis of an output value of a sensor selected are similar to the device limitation of claim-1 which are disclosed by Satomi as discussed above.   
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 5-6, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 20150208933 A1) by Satomi et al. 
Regarding claim-2 Satomi discloses the measurement apparatus according to claim 1, Satomi does not exactly disclose wherein an output value of a sensor included in a plurality of the sensors indicates that light quantity of light received by the sensor is equal to or greater than a predetermined light quantity, the controller eliminates the sensor from sensors to be selected, however teaches selectively using the output of a sensor from the plurality of sensor which has the highest signal to noise ratio, as recited in (¶:[0217]). 
It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to use signal to noise ratio as the criteria for determining the signal quality of light received from individual sensors, and the predetermined limit of light received is based on highest level of S/N ratio of the output signals received, as taught by Satomi (¶:[0217]). 
Regarding claim-5 Satomi discloses all the limitations of claim-4, Satomi discloses selectively using the output of a sensor from the plurality of sensor which has the highest signal to noise ratio, as recited in (¶:[0217]) without specifically reciting when a S/N ratio of a measured value of biological information acquired from all sensors included in a plurality of the sensors is equal to or smaller than a predetermined threshold, the controller determines that the biological information cannot be measured, however it would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to understand when the calculated S/N ratios from all the sensors are less than a predetermined limit, which means noise level is high compared to actual signal, in that case a person with ordinary skill in the art would not use those signal for calculating the biological parameter. 
Regarding claim-6 Satomi discloses the measurement apparatus according to claim-1, Satomi farther discloses wherein when the sensor selected is switched from one of a plurality of the sensors to the other one of the sensors, the controller controls such that the one of the sensors is not selected again within a predetermined time after a time at which the sensor is switched (¶:[0316] the sensor which were not selected based on S/N is deactivated). 
Regarding claim-13 Satomi discloses all the limitations of claim-5, Satomi further discloses wherein the apparatus comprises a reporting part configured to emit a stimulus to a user (¶:[0215] recites the device contains a speaker within the housing which attaches with earlobe), and the controller emits a stimulus to a user from the reporting part when the controller determines that the biological information cannot be measured (¶:[0261] recites, the speaker outputs an alerting sounds when signal cannot be used for measuring pulse wave).
Regarding claim-14 Satomi discloses all the limitations of claim-13, Satomi further discloses wherein the reporting part emits a stimulus by at least one of sound (¶:[0261] recites, the speaker outputs an alerting sound). 
Claims 3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over the publication (US 20150208933 A1) by Satomi et al. in view of the patent (US 8886294 B2) to Lisogurski et al.
Regarding claim-3 Satomi discloses all the limitations of claim-2, however does not specifically disclose when output values of all sensors included in a plurality of the sensors are indicated as being equal to or greater than the predetermined light quantity, the controller determines that the biological information cannot be measured.
In an analogous art Lisogurski discloses a physiological monitoring system for determining a physiological parameter of a subject, the system includes one or more light sources that provide photonic signals to one or more blood vessel sites of the subject, as recited in (Col-1, lines:12-20), 
Lisogurski further teaches in (Col-28, lines:48-55) one or more photoacoustic signals are collected and compared with a predetermined threshold and when the difference is larger than a threshold the system disregard one or both photoacoustic signals, and the system does not determine a physiological parameter from the disregarded signals. It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to disregard the signals where the light signal amplitude is higher than a predetermined threshold, as taught by Lisogurski, (Col-27, lines:37-40). 
Regarding claim-7 Satomi in view of Lisogurski discloses all the limitations of claim-3, and Satomi further discloses wherein the apparatus comprises a reporting part configured to emit a stimulus to a user (¶:[0215] recites the device contains a speaker within the housing which attaches with earlobe), and the controller emits a stimulus to a user from the reporting part when the controller determines that the biological information cannot be measured (¶:[0261] recites, the speaker outputs an alerting sounds when signal cannot be used for measuring pulse wave). 
Regarding claim-8 Satomi in view of Lisogurski discloses all the limitations of claim-7, and Satomi further discloses wherein the reporting part emits a stimulus by at least one of sound, vibration, light and electricity (¶:[0261] recites, the speaker outputs an alerting sound).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792

/GARY JACKSON/           Supervisory Patent Examiner
Art Unit 3792